DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that as amended the method is executed by the processor by executing the plurality of programmed instructions stored in the memory and the system and CRM claims also disclose the same subject matter that the system also comprises memory and processor to execute the claimed features. Applicant argues that the process claimed cannot be practiced by hand and it requires the system claimed in the claim 8 as it requires the enclosure and the sensors housed in the enclosure to capture the parameters related to ripening of the climacteric fruit. This is not found persuasive because the restriction requirement is based on the claims as originally filed MPEP 818.02(a), therefore applicant's arguments are not convincing based on the claims as originally filed. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “the environment condition parameters” in the computing step is referring to all the recited condition parameters or only some of the environment condition parameters. The specification only shows oxygen and carbon dioxide being used in the Michaelis Menten equation, and not temperature, ethylene emitted and relative humidity. 
Regarding claim 1, in line 19 there is no antecedent basis for “the optimal ripening conditions”, it is noted that line 16 recites “optimal ripening condition”.
Regarding claims 1 and 2, it is unclear what is meant by “natural ripening”, it is unclear how altering the environment condition to alter the days of ripening constitutes “natural” ripening. It is noted that paragraph [0098] of the PGPUB specification recites “naturally ripened seasonal fruits without use of any harmful chemicals”, and paragraph [0024] of the PGPUB specification recites “based on the aforementioned, it can be concluded that the best ripening solution is natural ripening of climacteric fruits post-harvest in presence of naturally emitted ethylene which may act as a natural hormone for ripening under controlled temperature and relative humidity conditions”. Paragraph [0032] of the PGPUB specification recites “the climacteric fruit may be kept inside the enclosure under controlled temperature and relative humidity to allow the natural process of fruit ripening in the presence of emitted ethylene over time.”  For examination 
Regarding claim 2, it is unclear if “the environment conditions” is referring to all the recited condition parameters or only some of the environment condition parameters.
Claims 3-7 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099.
Regarding claim 1, Kirshenbaum discloses a processor implemented method ([0043]) of managing ripening conditions of fruit ([0056]), which would necessarily include climacteric fruit. 
Kirshenbaum discloses that the method comprises obtaining levels of environment condition parameters associated with ripening of the climacteric fruit over time at periodic intervals by using an enclosure enclosing the climacteric fruit, via heterogeneous sensors (temperature sensor, humidity sensor) (the sensor measurements can be according to a periodic sampling) ([0032], [0034], [0050]) and one or more hardware processors (processor 501) ([0012], [0039], [0040], [0041], Fig. 5) the environment condition parameters comprising certain gasses in the atmosphere, temperature and humidity in the enclosure ([0040], [0041]). The sensors are housed in the enclosure and sensors capture sensory data (temperature, humidity) and visual data (color) pertaining to the climacteric fruit.  
Kirshenbaum discloses predicting, by a pre-trained artificial neural network (neural network), via one or more hardware processors (processor 501), an optimal ripening condition of the fruit, where the optimal ripening condition comprises a number of days remaining to complete natural ripening of the climacteric fruit ([0039], Fig. 7).
Claim 1 differs from Kirshenbaum in the recitation that the specific environment conditions comprise CO2 emitted, O2 consumed and Ethylene emitted. Claim 1 differs from Kirshenbaum in the recitation that the method includes monitoring via the one or more hardware processors, a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit.
However Kirshenbaum already teaches the environment condition parameters can include the presence or absence of certain gasses within the enclosure ([0041]). 
Taylor discloses monitoring any gas released by a perishable item during ripening and/or decay in an enclosure, and discloses that the gas sensors can measure carbon dioxide, oxygen and ethylene ([0017], [0022], [0023]) in order to determine the remaining shelf life of an item. Taylor discloses that the concentration of the one or more measured gases may be compared to stored emission data to determine which stage of ripening and/or decay best match the measured item ([0030], [0029]). Since a climacteric peak would occur through ripening it is obvious Taylor teaches monitoring a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit.  Thus, it would have been obvious to one of ordinary skill in the art to modify the environment condition parameters of Kirshenbaum to comprise CO2 emitted, O2 consumed and Ethylene emitted as taught by Taylor since Kirshenbaum already teaches the environment condition parameters can include the presence or absence of certain gasses within the enclosure ([0041]) and the amounts of carbon dioxide, oxygen and ethylene are gases are pertinent to determining the stage of ripening and/or decay of a climacteric fruit. 
Further it would have been obvious to one of ordinary skill in the art to modify Kirshenbaum such that the method includes monitoring via the one or more hardware processors, a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit as taught by Taylor since Kirshenbaum already teaches monitoring the presence or absence of certain gasses within the enclosure ([0041]) and the amount of ethylene is pertinent to determining the stage of ripening and/or decay of a climacteric fruit to determine the remaining lifespan of the item. 
Claim 1 differs from Kirshenbaum in view of Taylor in the recitation that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model.  
However, it is noted that Kirshenbaum discloses that the system can calculate a predicted critical date based on rules related to the expiration or degradation or maturity of the item or both (‘117, [0039]).
Savur teaches that the respiration rate of fruit is a good pointer to maturity of the fruit (‘665, [0076]) and indication of the ripening state (‘665, [0125]). Savur teaches performing monitoring and analysis of cargo conditions allows the calculation of the respiration rate of goods at points throughout the shipment which thus provides a dynamic indication of the ripening state (‘665, [0125], [0121]-[0122]). Savur teaches calculating the respiration rate based at least on levels of oxygen and carbon dioxide (‘665, [0121]-[0122]).
It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum to comprise computing via the one or more hardware processors a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters of oxygen and carbon dioxide as taught by Savur, since Kirshenbaum broadly teaches the use of rules related to the expiration or degradation or maturity of the item or both to calculate a predicted critical date and Savur shows that the respiration rate provides a good indication of the maturity/ripening state of a climacteric fruit.
Claim 1 differs from Kirshenbaum in view of Taylor in view of Savur in the recitation that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model.  
As discussed above Kirshenbaum in view of Taylor in view of Savur makes obvious the step of computing the respiration rate, however does not specify using Michaelis Menten kinetics models to compute the respiration rate. 
Delele discloses computing via one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters of carbon dioxide and oxygen using Michaelis Menten kinetics model (example 2).
 It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum in view of Taylor in view of Savur such that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model as taught by Delele, since Delele shows using Michaelis Menten kinetics model to compute respiration rate was established and known in the art, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding the remaining limitation that predicting of the optimal ripening condition of a number of days remaining to complete the natural ripening of the climacteric fruit is based on specifically the respiration rate of the climacteric fruit and 
Regarding claim 4, Kirshenbaum in view of Taylor in view of Savur in view of Delele discloses that the respiration rate of the climacteric fruit is expressed in terms of oxygen consumption and carbon dioxide production rates in the enclosure (‘665, [0087], [0121]).
Regarding claim 6, Modified Kirshenbaum makes obvious providing a plurality of features for predicting the optimal ripening condition, including CO2 emitted concentration over time (‘453, [0017]), ethylene emitted concentration over time over time(‘453, [0017]), difference in O2 in the enclosure after a predefined interval, temperature (‘665, [0064]), humidity (‘117, [0032]), average respiration rate (‘665, [0115], [0121]), ethylene concentration at the climacteric peak (gas emission profile for fruit of ethylene necessarily includes ethylene concentration at the climacteric peak) (‘453, [0022]-[0023]), carbon dioxide concentration at the climacteric peak (gas emission profile for fruit of carbon dioxide necessarily includes carbon dioxide .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Herdeman US 5,658,607. 
Regarding claim 2, claim 2 differs from Modified Kirshenbaum in the recitation that the method further comprises altering the environment conditions within the enclosure to alter the number of days remaining to complete natural ripening of the climacteric fruit.  
Herdeman discloses a method of ripening fruit in an enclosure comprising altering the environment conditions (altering temperature and oxygen) within the enclosure to alter the number of days remaining to complete ripening of the climacteric fruit (col. 8, lines 30-42). It would have been obvious to one of ordinary skill in the art to modify Modified Kirshenbaum such that the method further comprises altering the environment conditions within the enclosure to alter the number of days remaining to complete natural ripening of the climacteric fruit as suggested by Herdeman in order to ripen the fruit in a desired amount of time. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Herdeman US 6,658,607 in view of Gabler US 2003/0150334.
Regarding claim 3, in view of Herdeman above, Modified Kirshenbaum teaches altering the environment conditions comprises varying the temperature. Claim 3 differs from Modified Kirshenbaum in that altering the environment conditions comprises varying the relative humidity. It is noted that claim 2 recites a step of altering environment conditions and claim 1 does not. It is noted that it appears claim 3 should depend form claim 2.
Gabler teaches regulating a controlled atmosphere for the storage of plant products in an enclosure comprises adjusting the gas concentration, temperature and relative humidity in the enclosure in order to alter the number of days remaining to complete ripening ([0004], [0024], [0025], [0026]). It would have been obvious to one of ordinary skill in the art to modify Modified Kirshenbaum such that altering the environment conditions comprises varying the relative humidity as taught by Gabler since Gabler shows humidity as a relevant parameter to be controlled for adjusting the duration of fruit ripening.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Mirsha (Cited in IDS 03/04/2020).
Regarding claim 5, Modified Kirshenbaum discloses computing the respiration rate of the climacteric fruit is further based on coefficients of Michaelis Menten kinetics model, including Michaelis constant for O2
Claim 5 differs from Modified Kirshenbaum in the recitation that the coefficients comprise Michaelis constant for competitive inhibition of O2 consumption by CO2 (%) and Michaelis constant for the uncompetitive inhibition of O2 consumption by CO2 (%).
Mirsha discloses it was known in the art to use Michaelis Menten equation for modeling the respiration rate of banana including using three equations, and computing the respiration rate of the climacteric fruit is based on coefficients of Michaelis Menten kinetics model, including Michaelis constant for O2 consumption (%), Michaelis constant for competitive inhibition of O2 consumption by CO2 (%) and Michaelis constant for the uncompetitive inhibition of O2 consumption by CO2 (%) (Pg. 126, Respiration Rate Modeling in MAP). It would have been obvious to one of ordinary skill in the art to substitute one known method of computing the respiration rate using Michaelis Menten kinetics for another known method of computing respiration rate using Michaelis Menten kinetics with a reasonable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Gerbaud et al. US 2019/0299149.
Regarding claim 7, Modified Kirshenbaum discloses that predicting the optimal condition of the climacteric fruit (number of days remaining to complete natural ripening) comprises identifying stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate (a gas emission profile may be a chart of the typical amount of ethylene released by a perishable product as it ripens or decays…by comparing the gas 
Gerbaud discloses that ripening is dependent on ethylene and is associated with an increase in the cell respiration of its tissues, for climacteric fruit a respiration peak is associated with a peak of ethylene production ([0002]), thus a gas emission profile for a climacteric fruit would include the stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate and would necessarily be identified during the predicting of the optimal ripening condition (number of days remaining to complete natural ripening).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792